Title: General Orders, 26 September 1782
From: Washington, George
To: 


                  
                     Thursday Septr 26th 1782 Head Quarters Verplankspoint Parole Burgundy.
                     Countersigns Dunkirk, Toulon.
                  
                  For the Day tomorrow Colonel VoseLieutenant Colonel GrosvenorBrigade Major SmithBrigade Quarter Master Tuckerman,For duty tomorrowthe 4th Connecticut & 1st Massa. Regiment.
                  Ezra Pasco a Soldier of the 2d Massa. Regiment tried by the General Court martial of which Col. Cortlandt is president for Deserting from Guard is found guilty of breach of Article 1st Section 6th of the rules and articles of war and sentenced to receive one hundred lashes on his naked back.
                  Caleb Howard soldier tried by the same General Courtmartial for deserting from the regiment late Colonel Lee’s & reinlisting in the 1st New York regiment is found guilty of a breach of Article 1st & 3d Section 6th of the rules and articles of war and sentenced to receive one hundred lashes on his naked back.
                  Noah Thrusher soldier tried by the same genl Courtmartial for deserting from the late 16th Massa. regimt is found guilty of a breach of article 1st Section 6th of the rules and articles of war, and sentenced to receive one hundred lashes on his naked back.
                  John Frint soldier tried by the same Genl courtmartial for Deserting from the 9th Massa. regiment is found guilty of a breach of Article 1st section 6th of the rules and articles of war and sentenced to receive one hundred lashes on his naked back.
                  Nicholas and Dennis Plugh soldiers tried by the same General courtmartial for Deserting from the 2d Newyork regiment are found guilty of a breach of Article 1st Sectn 6th of the rules and articles of war and sentenced to receive one hundred lashes each on his naked back.
                  John Lathbee soldier in the 2d Massa. Regiment tried by the same General courtmartial for desertion going to the enemy and selling or otherwise disposing of his regimental Cloathing is found guilty of a breach of article 1st section 6th and Artl. 3d Section 12th of the rules and articles of war, and sentenced to receive twenty five lashes on his naked back four successive mornings amounting in the whole to one hundred lashes.
                  The Commander in Chief approves each and every of the foregoing sentences and orders that the Punishments be inflicted, at such times, as the Commanding officers of regiments the Delinquent belong to shall direct.
                  The Commanding officers of the brigades from which the Levies were yesterday drawn for the Quartermaster generals service are requested to see, that their arms, accoutriments, and Amunition are delivered to the Field Commissary of Military Stores.
               